Citation Nr: 1702579	
Decision Date: 01/31/17    Archive Date: 02/09/17

DOCKET NO.  12-28 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD), chronic respiratory insufficiency, and asthma. 
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from March 1969 to January 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Louisville, Kentucky, Department of Veterans Affairs (VA) Regional Office (RO). 

In October 2016, a Video Conference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

The Board notes that throughout the coarse of the appeal, the Veteran has claimed COPD, chronic respiratory insufficiency, and asthma.  The issue has been recharacterized as listed on the title page to make clear that all respiratory disabilities raised by the record during the appellate period will be considered.

The issue of entitlement to service connection obstructive sleep apnea has been raised by the record in a June 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Throughout the course of the appeal, the Veteran has contended he suffers from COPD, asthma, and chronic respiratory insufficiency.  He has asserted that he has COPD as a result of exposure to Agent Orange.  He has also reported exposure to asbestos while aboard the USS Niagara Falls, specifically exposure to pipes covered in asbestos.  The Veteran's service in Vietnam and exposure to Agent Orange has been conceded, as the Veteran's personnel records indicate he served aboard the USS Niagara Falls, and the USS Niagara Falls conducted on shore supply replenishments in Vietnam from April 1968 to March 1973.  

At the Veteran's enlistment examination, the Veteran reported having asthma; however, it had resolved, and no respiratory disabilities were found on examination.   When the Veteran was evaluated at his discharge examination, he denied any respiratory conditions.  The Veteran's military occupation was a commissary man/cook.  Exposure to herbicides has been conceded, however the Board notes COPD, asthma, and chronic respiratory insufficiency, are not conditions recognized for presumptive service connection.  

Treatment records from April 2007 to June 2016 from the Tuscaloosa, Alabama, VAMC, are on file.  These records reveal a diagnosis of and treatment for asthma, and COPD.

Treatment records from the Tuscaloosa Lung and Sleep Consultants, PC, Mercy Memorial Health Center, Pulmonary Medicine Clinic, and Allergy, Asthma and Sinus Center of Tuscaloosa are of record.  These records reveal a diagnosis of and treatment for asthma and COPD.  In an October 2001 record from the Asthma and Allergy Center, there is a note indicating the Veteran had asthma as child, but he grew out of it.  

With respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease. Thus, VA must analyze the appellant's claim of entitlement to service connection for a respiratory disability under these administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993).  

The Veteran was not provided with a VA respiratory examination.  Given the above, the Board finds that VA's duty to provide a VA examination and obtain a medical opinion has been triggered.  Thus, this issue must be remanded so that the Veteran can be provided a VA respiratory conditions examination and a medical opinion can be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all ongoing VA treatment records.  

2. The AOJ should attempt to verify the Veteran's claimed in-service asbestos exposure by contacting the relevant Department of Defense office regarding possible asbestos exposure through the duties and locations to which the Veteran was assigned.  All efforts to obtain these records should be fully documented, and the AOJ should request a negative response if records are not available.

3. After any outstanding records are associated with the claims file, schedule the Veteran for a respiratory examination.  The claims file should be made available for review.  

Following a review of the claims file, the examiner should provide an opinion for the following:

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's respiratory disability is related to his service?  In the event asbestos exposure is confirmed, the examiner is asked to opine as to whether it is as least as likely as not that the respiratory disability is related to exposure to asbestos.  

(b) Is it at least as likely as not that the Veteran's respiratory disability is related to exposure to Agent Orange? 

The examiner is to take into account that the Board finds the Veteran was sound at entry into service.  

4. Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




